Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Wade Hodges, Appellant                               Appeal from the 147th District Court of
                                                      Travis County, Texas (Tr. Ct. No. D-1-DC-
 No. 06-18-00182-CR        v.                         16-100356).       Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                         Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Wade Hodges, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MAY 8, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk